PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of	
Yang, et al.
Application No.: 17/039,099
Filing Date:  September 30, 2020
Attorney Docket No.: GEM-166-2A
For: CERAMIC SEPARATOR   


: DECISION ON REQUEST TO
: PARTICIPATE IN THE PATENT
: PROSECUTION HIGHWAY
: PROGRAM AND PETITION
: TO MAKE SPECIAL UNDER	
: 37 CFR 1.102(a)



This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed March 19, 2021, to make the above-identified application special.  

The request and petition are GRANTED
. 
Discussion

A grantable request to participate in the PPH program and petition to make special require:

The U.S. application is 
a Paris Convention application which either 
validly claims priority under 35 U.S.C. 119(a) and 37 CFR 1.55 to one or more applications filed in the TIPO, or 
validly claims priority under 35 U.S.C. 119(a)/365(a) to a PCT application that contains no priority claims, 
or 
a national stage application under the PCT (an application which entered the national stage in the U.S. from a PCT international application after compliance with 35 U.S.C. 371), which PCT application 
validly claims priority under 35 U.S.C. 365(b) to an application filed in the TIPO, or
validly claims priority under 35 U.S.C. 365(b) to a PCT application that contains no priority claims, or
contains no priority claim, 
or 
a so-called bypass application filed under 35 U.S.C. 111(a) which validly claims benefit under 35 U.S.C. 120 to a PCT application, which PCT application 
validly claims priority under 35 U.S.C. 365(b) to an application filed in the TIPO, or 
validly claims priority under 35 U.S.C. 365(b) to a PCT application that contains no priority claims, or 
contains no priority claim;

Applicant must submit a copy of:
The allowable/patentable claim(s) from the TW application(s);
An English translation of the allowable/patentable claim(s), and 
A statement that the English translation is accurate (if the claims were published in a language other than English);

Applicant must:
Ensure that all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the TW application(s), and 
Submit a claims correspondence table in English;

Examination of the U.S. application has not begun;

Applicant must submit:
A copy of all the office actions (which are relevant to patentability), excluding “Decision to Grant a Patent” from each of the TW application(s) containing the allowable/patentable claim(s);
An English language translation of the TIPO office action; and 
A statement that the English translation is accurate (if the office actions are not in the English language)

Applicant must submit: 
An IDS listing the documents cited by the TIPO examiner in the TIPO office action (unless already filed in this application); and
Copies of all the documents cited in the TIPO office action, except U.S. patents or U.S. patent application publications (unless already filed in this application);

The request to participate in the PPH program and petition comply with the above requirements.  
Accordingly, the above-identified application has been accorded “special” status. 

This application will be forwarded to the examiner for action on the merits to commensurate with this decision.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621. Additional information concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.


	
/LIANA S WALSH/Lead Paralegal Specialist, OPET